OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                        AUSTIN




.,_.
  .
;


                             -Ph. Dietriot O&ark of deual Oowty, Tuu, hee
                   on blilsd  the atbomw fee8 1s 8Ov@ral.~~~&wJL#xo~ oa8.8
                   OW?ua& br Art.     1061 C.D.P., bein& 601118 paid by tbo
                   &Ot*tiMt.      Ha has &~ti14    t0 pay tM8 money to the
                   aom~trollar   dapartxat;      bat h&e ehook wa8 mWzrnsd with
                   a lettar   8tatin~   that   tb48.   few   lh o uld
                                                                    b edqm8ite&   to
                   the propar fund, wifhout rtrtrinewhom or hor.~
                       ,'I$would 8ee& o&tarto ma that the proracatlng
                *ttornspe r-8 in l!&rswum      oeaas rhould be paid to
                the county rather thamto ths 8tote, as these are oanea
                rwoh ordinarily would ba trlea by a Couxtp Court at
                    . In the ammatpea datermine that the oorurty rhould
               'not reael*e this ha, ,than klnAly 8tate who rhoul& ra-
                aalva it..
                     The 16th ZsgLalettwe Bsgalal!8aa8iOn. hot6 3.683
         j&oh 16 ,.dhaptmr 35, par 2&, dmiaiahed tha oivil and or&al
         Jurladlotionof the County eourtot Coma1 Oountr a@ prorldaa
         that the dlrtrlot oourt of uid oouutt ehallbaro and exaol8s
         alI,t& olrll and orlmfnal ja~lwllo8lontheretoforrveetrb in
         mald oountr aourt by the Coaetltutioaand lawe, and not dlrart~
         by rsld sot.




                       ”      The ootuttfatteznq 6hall rcrpresrnttho
               Statr~in*ail*oasa~in tR0 ahtti0t an& i,ruarlor   Ootuar
               tn their raspootlre emmtler    but It any oounty ahall ba
               laoltt4041n.a dllat~lotlm rh1oh there sIuilIbe a dlrtrlot
               attorney, the ,rrspeotirr &&tier ot dirtdeli apt@nrp aad
               aounty attorneje 8hall lx .moh eou~tlaa be t~tOl      br
               the xegl8laturo. . .=

         it   i8
                      92118 pro~lrlo~~ha8 basn gonmtptad a8 not presorlb-
               l8g aba dutia8 ot gia Bi&rlcrt attorney, a01 a4 hIti
               tar oow¶ty attO?aay8other t&an .ivdi a8 f&P4required to
    .:

               be pwformed for the Btata, lDar .&a08 it &TO to tha
               amnty attorney .aubh?ritgto ixstit~t.~ a prbocwdinganlose
               he la giren that pprbr by atatu8e.
     ..Hslsrrble    A., 3,~ sitaakett,p860 3


                        -0     tup 'ihltles'
                                          ar uma in the ouualtlonal
             pPo@slaa ~absva.,settaathhalr bssn 8s&laral to oamprb
             hii&&ah6 iIlrtheiF~lde&
                                   of       or authorltylaad hsnse
             .th. oouaty atttisy is 8       ham no aathmlty to
             pw$arrP sn sot ih respeqttto whioh no duty has been
             tt0&‘tO’detolrs      ~pCic'hira.=
                  It.wlfibe noted a8 abW0 indiaat&, that Canal
        oaUrtr,~~~~l&iol&?U
                        ~$.m
                           a dlstrlotlo whloh there is s dlstrlot
        attorn0ri

                       &tiole'i5, VsrnOnvs AItnotated~Uode
                                                        of Crlmlmil
        proocnlure#prQYtdss
                         1X~Qutr
                        YEaoh &i&riot       attarnsy shall rsp&Snt   the Stats-
             in all or-al  babes in the dlstrlotoo\ucta~
                                                       of hi8    -
             distrht, exoept lr.eare*rheM he has iymn, berms his
             .3leo61em;
                     emplopdtavqse4.~               . 0."
                  Artiel.0 1061, Vernon's Anpolatsd Oode of blmlnal
    .' Promiduro,PMHibsS;
                    WDlstriot and o0unQp attcmwya shaU bs alX0wsd the
    .        So$larlng fess in $fasestried in the Qlstrl~t 0r oounty
             oourts,.ora ~sountyonrt at law, to be~taxsdagainatthe
             Umfutdanti fag awry eoxrfotlonunder ths lawn again86
                            no appeal lo takea,ar~when,on eppmkl,the
    jl,                1.8aftlraed,$+5Co02                        b.
                     "For everyother oauTiotion  in sa8ss Of nis&saaor,
             wh0ri3 no appeal is taken, or when On fqtpal the jU~~0Xit
                                                                                  ~::a:'
                                                                                    ;:
             la airlnnsd,
                        ~10.00."
         ,




             eontalnlng the’$opulatl~a  of not lass than ninetythousand
             (90,000) inhabitants~aooordigg  'to~S'Zastpsoading Bsdsral
             iknsus, the Dlstriot At$OMe~~ of suoh D$.striotshall reooiT0


I                                       /
       m     the    86&t.      (I8   W,    fQP    .h&S   64EdO.i   th.    ormr. Of   FiTO
       Thowana      Mm   Rnild8ea    D@l8r8’f#5,500)               par    9.a     whwa
       86&b tit6     mOU86Ild   #iTe   rraodwd       -11U8          ($$c&         6)lalt
       &Ml@6        bho'Fl?o lh#B&d D&lUs                    ($500)8dw          per fear
       n8w all&  6uoh~Dd6txlOt AttOrlisy8br thC~Qo8titrrbiua
              Lpk$e, 8uah mlnry 6hallbr paid lip twsln (1?)
       or thirr
       w&d    moath]lJ lnrtalXaq3 68 upon. w&rrsn:‘ drawn b9 the
       ~twollar      or WUQ      Aocroonfsupon ahir8tats Treasury.
       PretidSa ths:   nothln&‘ie   thfr hot ahall be ‘aonstroed so
       66 to dsprlv6 Dl6triot AttoaYmy8     ot the 6 tumt allwsxoe
       alSow+ ~r.rhl~hmap h6rsaflrsr      be allotpa T 9 16~
                *. . .
                                     m    2.66,    WitdSS~OM       aad.   ~PQUiSit~6        -
       uhloh J$:;   &6#'snd~ s~seted by Dl6triot Att~aejs
       affectedby t&h Aot 8hsU. be gal& Into th6 'bountyTrsssury
       ottho Ootm$ia8in d&oh 6ItOhfee8 ,=6 WU'XIed for the aa-
       aouxt or th8 paper ruxd.
                “.    l   .*


                8sOtiOn 5 Of AftlaO 39128, ~~nOBta Annotated
Old1    Bt66Ute8,   provldrs t&aSt
              "16 shsll bo the duty o? ill offloas to ahargo
       axd eollecrtlx the mnnxu 6atboricsdby 16~ all r868
       tihdoommlss&ri6whioh are pumlttmd by law to be assers6iI
                                            ~puroram4 by th*
       and o~~eoted ror ,dlloirioial 14ettioa
       ...
             mrl6w of the rorsgoing 866$ut66,yen 6r6 respeot-
,fnllyadtiaed, @at it la the opinion OS CM6 depsrtmat            that
the fiiatriot attorneyoaunot pusonally retsIn the ittornq
TOOS paid in mlsdmsanoz,,+6i8     t.Hed IX t&i3 di8trlOt     OOU~~.
bid fee8 should bo aelleot&      and paid into the OOUxty treatu~
TM the aooowt of ths pzopar ?uDdr 00~8ldsrtrrg           SsotlOiz3 of
&tlole 1626and swtlon 3 oi Allele 1618, Vax~%on*sAMotated
 eltfl statutes, ths proper fun4   la ahloh them fsss should bo
paid IS the gemed funQ,‘ir not othmwlso appropriated            by thr
             OOatt.
~OUtlti86ibIlU8'
.-




     APPROVECJUL    9, 1942



     %TTORNEY   GENXRAL OF TEXAS